Judgment, Supreme Court, New York County (A. Kirke Bartley, J.), rendered November 20, 2007, convicting defendant, after a jury trial, of three counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. A videotape showed defendant furtively reaching into the victim’s workspace and removing an object, and the remaining evidence warrants the conclusion that this object was the victim’s wallet, which *490contained credit cards. Concur—Saxe, J.P., Nardelli, Buckley, Acosta and Freedman, JJ.